Citation Nr: 0004929	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for service connection for a 
nervous disorder, currently diagnosed as dysthymia, has been 
submitted.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Raul Correa Grau



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This appeal arises from an April 1996, Department of Veterans 
Affairs (VARO), San Juan, Puerto Rico rating decision, which 
denied reopening the veteran's claim for entitlement to 
service connection for a nervous condition on the basis that 
new and material evidence sufficient to warrant reopening of 
his claim had not been submitted; and denied the veteran's 
claim for entitlement to service connection for post 
traumatic stress disorder.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1961 to 
November 1964.

2.  The Board denied the veteran's claim for entitlement to 
service connection for a psychiatric disability in a final 
November 1994 decision.

3.	Evidence submitted with regard to the veteran's request to 
reopen his claim for service connection for a psychiatric 
disability, to specifically exclude post traumatic stress 
disorder, since the Board's November 1994 decision 
includes:  VA examination reports, private examination 
reports and treatment records, and testimony on appeal 
from the veteran's private psychiatrist.

4.  Evidence provided since the Board's November 1994 
decision, when viewed by itself or in the context of the 
earlier evidence of record, is so significant that it must 
be considered to decide the merits of the claim.
5.  Medical opinion linking the veteran's currently diagnosed 
dysthymia to service renders the claim plausible.

6.  The veteran did not engage in combat with the enemy, and 
there is no corroboration of the alleged in- service stressor.

7.  He does not have post traumatic stress disorder.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for an acquired 
psychiatric disability, not including post traumatic stress 
disorder, has been submitted.  38 U.S.C.A. § 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1104 (1999).

2.  The veteran's claim for entitlement to service connection 
for a nervous disorder, currently diagnosed as dysthymia, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Post traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for an acquired 
psychiatric disability, not including post traumatic stress 
disorder, was the subject of an unfavorable Board decision in 
November 1994.  The decision of the Board is considered to be 
final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1104 
(1999).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), the VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (1999); and Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

"New and material" evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).

The veteran is also seeking service connection for post 
traumatic stress disorder, a claim which has not been 
previously denied.  Under pertinent law and VA regulations, 
service connection may be granted if a psychiatric disorder 
was incurred or aggravated during service, or as a result of 
service, or if an acquired psychiatric disorder manifested to 
a compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309 (1999).  It is not necessary to have a 
diagnosis of a particular disability during service, but it 
is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d) (1999).  

In adjudicating a claim for service connection for post 
traumatic stress disorder, the Board is required to evaluate 
the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1999).  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
the medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999).  
The claimed stressor may be the result of either a combat or 
non-combat experience.  Moreau v. Brown, 9 Vet. App. 389 
(1996).

The veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

The initial question to be answered regarding the veteran's 
claim for service connection for post traumatic stress 
disorder is whether the veteran has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The Board will first review the medical evidence and 
procedural history of the veteran's claims.

The veteran's DD-214 indicates that he was a wheel vehicle 
mechanic during service, and he received no combat citations. 

At the time of the Board's November 1994 denial of the 
veteran's claim for service connection for a psychiatric 
disability, pertinent evidence of record included service 
medical records, which revealed that the veteran experienced 
hostility and resentment of authority and which indicated a 
diagnosis of passive aggressive personality disorder, in June 
1964.  A July 1964 psychiatric evaluation revealed that the 
veteran was described as emotional, dependent, anxious and 
impulsive.  A diagnosis of emotional instability was 
reported.  The veteran's September 1964 separation 
examination revealed no psychiatric abnormalities.  

An August 1990 decision from the State Insurance Fund 
regarding a workers compensation claim filed in November 1988 
was of record, which indicated that the veteran alleged that 
he had developed an emotional condition as the result of a 
cervical spine injury.  He was evaluated by a psychiatrist 
who rendered a special medical report on November 14, 1989, 
in which he determined that the veteran suffered from a 
Dysthymic Disorder, non-related.  

A January 1991 waiver of information form completed by Dr. 
Eric Jose Jimenez Figueraro indicated that the veteran's 
diagnoses included anxiety depressive syndrome.  

VARO denied the veteran's claim for a nervous disorder in a 
February 1991 rating decision.  The veteran appealed that 
denial to the Board of Veterans' Appeals.  

At his August 1991 hearing on appeal, the veteran testified 
that he was a boxer during service while stationed in 
Germany.  He reported that he went to a psychiatrist while in 
Germany because he had an "explosive" condition.  He 
claimed that if someone said something to him, he could not 
control himself.  He reported that he was told by the 
psychiatrist that he had a "disturbed" mind.  He testified 
that he sought treatment with a private doctor for his 
emotional problems and nerves after he left the service, and 
was given "pills."  He specified that he first sought 
professional treatment in 1981 or 1982.  The veteran's 
daughter testified that her father was very aggressive and 
abrasive.  She claimed that her sisters felt rejected because 
of her father's behavior due to his nerves.  She also 
reported that the veteran suffered from insomnia.

A May 1991 report from the Department of Health, Auxiliary 
Bureau of Mental Health, indicated that the veteran had 
received treatment from November 1990.  He had been referred 
by emergency services with symptoms of marked depression, 
lack of appetite, insomnia, ill humor, irritability, suicidal 
behavior with homicidal ideas and a history of two suicide 
attempts.  The diagnosis on Axis I was adjustment disorder 
with depression.  No personality disorder was indicated on 
Axis II.  The veteran claimed that the major cause for his 
depression was economic factors and his physical condition.  

A June 1991 VA examination report indicated that the veteran 
complained of insomnia, depression, anxiety, etc.  A 
psychiatric evaluation revealed no gross psychiatric disorder 
for an Axis I determination.  

A September 1993 statement from the veteran's private 
physician, Dr. Eric Jose Jimenez Figueroa, was of record.  
Dr. Figueroa reported that he had treated the veteran since 
May 1987.  He indicated that the veteran had a history of 
participating in sport activities in the army where he was a 
boxer.  He indicated that at the very beginning, his symptoms 
were related to cervical pain and functional limitations.  
Later on, the veteran developed chronic cervical myositis, 
paravertebral cervical muscle spasm, discogenic disease, and 
major depression.  

The Board denied the veteran's claim for service connection 
for a psychiatric disorder in November 1994.  The veteran did 
not file an appeal with that decision which is final.

Evidence received in support of the veteran's claim subsequent 
to the Board's denial, includes a March 1995 report from the 
veteran's private psychiatrist, Dr. Raul Correa Grau, who 
indicates that the veteran provided a history of 
discrimination during service.  The veteran claimed that he 
experienced numerous behavior problems because of the friction 
of racism against Puerto Ricans and other races, and that he 
was a boxer during service.  He claimed that he saw a 
psychiatrist twice during service, and had been treated at 
Mental Health for 2 suicide attempts.  He claimed that he had 
nightmares in which he was killing a military man or the 
latter was attempting to kill him.  Dr. Grau diagnosed post 
traumatic stress disorder.  He concluded that these 
experiences in service "caused [the appellant] a 
psychological element that prevents him from integrating into 
society, for which he receives Social Security [benefits] for 
nerves and a cervical condition, which arose from boxing while 
participating in those fights."

A VA post traumatic stress disorder examination was conducted 
in May 1995.  It was noted that the veteran was never in 
combat during the military and had a series of problems during 
service, including an arrest, jail term, and probation.  It 
was indicated that, because the veteran was making a claim for 
PTSD and the evidence to sustain this diagnosis was not found, 
a psychological examination and a board examination by 3 
psychiatrists was requested.  

A VA psychological evaluation was conducted in June 1995.  The 
veteran was referred with a provisional diagnosis of 
borderline personality disorder.  It was noted that, according 
to military records, he had problematic behavior from the 
beginning of his military service due to his intolerances and 
resistance to authority figures, which was still his problem.  
The examiner reported that the veteran had a self-defeated 
attitude contributing to his anger, irritability, intolerance, 
and interpersonal conflicts.  This dynamic reportedly seemed 
to be the center of his emotional conflicts.  It was noted 
that, even though the PTSD questionnaire rendered a 90 percent 
probability of PTSD, there was not sufficient evidence on 
record to sustain the diagnosis.  Nevertheless, a personality 
disorder, rather borderline with prominent conflicts in 
handling his anger, was evident.  

A report of an August 1995 VA examination by a board of three 
psychiatrists indicated that the veteran denied some of the 
information that he had previously reported to the examiner in 
May 1995.  At that time, he claimed difficulties growing up 
with his aunt and uncle.  However, on this examination he 
denied any problems with his aunt or uncle and claimed that 
any problems had been with his stepmother.  It was noted that 
he had also previously reported problems with his aunt and 
uncle during examination in service in July 1964.  Numerous 
problems with authority figures during his military service 
were also noted.  The veteran indicated that he took up boxing 
during military service.  He claimed that he was good at it, 
and it allowed him to let out all the anger that he had 
accumulated.  He continuously expressed anger towards those 
who had mistreated him in life and in the military because of 
racial prejudice.  The appellant described overwhelming inner 
anger and isolation from family.  He claimed that he slept 
poorly and sometimes impulsively felt like "doing away" with 
himself.  It was the opinion of the members of the board of 
psychiatrists that the veteran's principle disability was his 
personality disorder.  Axis I diagnosis was dysthymia, and 
alcohol abuse secondary to his Axis II diagnosis of borderline 
personality disorder.

A June 1996 report from psychologist, Francisco Arizmendi, 
indicated that the veteran reported a history of psychiatric 
treatment during the military because of prejudice that he 
experienced which affected him emotionally.  Findings 
indicated a marked state of anxiety.  The impression of the 
examiner, taking into consideration the elements gathered 
during the interview with the veteran and his wife, the 
results of the examination administered, as well as the 
criteria for DSM IV, was that the veteran was "suffering from 
a Post Traumatic Stress Disorder, produced by prejudice and 
under repression during the time that he served as a 
soldier."

Private treatment records from Dr. Grau, dated from March 1995 
to December 1996, indicated dysthymic disorder and PTSD in 
March 1995, with treatment for symptoms of depression, 
insomnia, flashbacks and nightmares.

At the veteran's January 1997 hearing on appeal, Dr. Grau 
testified that he had been treating the veteran since March 
1995.  He reported that the veteran talked about nightmares 
and elements of occasional flashbacks of boxing during 
service.  Dr. Grau equated the veteran's boxing to alcoholism, 
in that his anxiety disappeared with boxing during service.  
Dr. Grau claimed that the veteran's main diagnosis was post 
traumatic stress disorder, but there were other diagnoses 
which had to be considered such as dysthymia.  Dr. Grau 
reported that the "prejudices, which is a chronic element of 
despising or rejecting a person in a continued and improper 
way, because that person doesn't have the linguistic tools, is 
a stressor violent enough for an individual to loose or change 
or disarticulate his mental defenses, psychological defenses, 
falling into a psychosis or into any type of nervous or 
emotional illness."  He specified that the veteran's stressor 
which caused his post traumatic stress disorder was "the 
permanent rejection" of discrimination.  He further reported 
that the veteran's dysthymic disorder also "began" with the 
prejudice during military service.  The veteran indicated that 
he received some sedative from a doctor shortly after his 
service, but did not seek further treatment until 
approximately 1979.  

A VA post traumatic stress disorder examination was conducted 
in April 1999 to reconsider a diagnosis of post traumatic 
stress disorder.  The veteran reported that he was abused and 
unfairly treated during service.  Axis I diagnosis was 
dysthymia and alcohol abuse.  Axis II diagnosis was borderline 
personality disorder.  The opinion was that, based on the 
veteran's history, records, and current and previous 
evaluations, there was "no basis as to diagnose PTSD."

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
a nervous disorder, currently diagnosed as dysthymia, has 
been submitted.

The additional evidence is clearly "new", in that it was 
not of record at the time of the Board's November 1994 denial 
of the veteran's claim.  It is also "material", in that it 
tends to establish that the veteran may have a psychiatric 
disorder, namely dysthymia, that began during service. 

A review of the submitted evidence, particularly the testimony 
from the veteran's private psychiatrist, Dr. Grau, which 
specifically indicates that the veteran current diagnoses 
included dysthymia that originated during service, leads the 
Board to find that new and material evidence has been 
presented sufficient to reopen his claim.  The additional 
evidence is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999). 

As new and material evidence has been submitted, the claim for 
service connection for a nervous disorder, currently diagnosed 
as dysthymia, is reopened.  

Further, the Board finds that the veteran's claim is well 
grounded.  A well grounded claim is one that is plausible, 
capable of substantiation, or meritorious on its own.  
38 U.S.C.A. § 5107(a).  There is evidence of record that the 
veteran currently has a diagnosis of dysthymia, which Dr. Grau 
has related to his experiences during service. 

2.  Entitlement to service connection for post traumatic 
stress disorder.

The initial question before the Board regarding the veteran's 
claim for post traumatic stress disorder is whether he has 
submitted a well grounded claim as required by 38 U.S.C.A. § 
5107.  A well-grounded claim is one which is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  More specifically, the Court has indicated that a 
veteran seeking service connection for PTSD must satisfy the 
initial burden of submitting a well grounded claim by 
furnishing (1) medical evidence of a current disability, (2) 
medical or lay evidence of an in-service stressor, and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

Here, the veteran has submitted (1) medical evidence, in the 
form of testimony from his private psychiatrist, Dr. Grau, 
and private psychologist, Dr. Arizmendi, of a current 
diagnosis of post traumatic stress disorder (presumed to 
include the adequacy of the post traumatic stress disorder 
symptomatology and the sufficiency of the claimed in-service 
stressor), (2) the veteran's own statements recorded by Dr. 
Grau and Dr. Arizmendi of an in- service stressor (which the 
Board presumes to be true for purposes of determining whether 
his claim is well-grounded, see King v. Brown, 5 Vet. App. 19 
(1993)), and (3) medical evidence of a nexus between service 
and the current post traumatic stress disorder disability, in 
the form of testimony from Dr. Grau, and a psychological 
report from Dr. Arizmendi, relating the veteran's diagnosed 
post traumatic stress disorder to the claimed in-service 
stressor of "prejudice."  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim for service connection for PTSD.  

In the adjudication that follows, the Board, having accepted 
only for well-groundedness purposes the credibility of the 
evidence, must determine, as a question of fact, both the 
weight and credibility of that evidence.  Robinette v. Brown, 
8 Vet. App. 69, 78 (1995) (quoting Justus v. Principi, 3 Vet. 
App. 510, 513 (1992)) (emphasis in original).  Indeed, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997).  Noting the Board's "inherent fact- 
finding authority," the Federal Circuit discussed "the 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual findings."  Id.

The Court has set forth the analytical framework for 
establishing the presence of a recognizable stressor, the 
essential prerequisite to support a diagnosis of PTSD and 
entitlement to service connection.  There are two major 
components to this analysis: first, it must be established 
whether the evidence demonstrates that stressful events 
occurred and, second, it must be established whether the 
stressful events are sufficient to support a diagnosis of 
PTSD.  Cohen; Moreau; Zarycki v. Brown, 6 Vet. App. 91 
(1993).  Regarding combat-related service, the Court 
articulated a two-step process of determining whether a 
veteran "engaged in combat with the enemy." However, there is 
no allegation or evidence in this case that the veteran 
served in combat.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed inservice stressor(s) actually occurred.  38 
C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki.

As the veteran did not engage in combat and as his reported 
stressor is not related to combat, his assertions, standing 
alone, cannot, as a matter of law, provide evidence to 
establish that an inservice event claimed as a stressor 
occurred.  See Dizoglio. This does not mean that he cannot 
establish that the alleged inservice event occurred, it only 
means that other "credible supporting evidence from any 
source" is necessary.  See Cohen.  Since there is a diagnosis 
of post traumatic stress disorder, it must then be determined 
whether there is "credible supporting evidence from any 
source" of the veteran's alleged stressor.  In this case, 
that prejudice against the veteran actually occurred.

Drs. Grau and Arizmendi have both made diagnoses of post 
traumatic stress disorder.  Although their professional 
credentials are unknown, it is assumed for the purpose of 
this decision that they are qualified to diagnose psychiatric 
disorders.  In his June 1996 psychological report, Dr. 
Arizmendi opined that the veteran was suffering from post 
traumatic stress disorder produced by in- service prejudice.  
Likewise, in his January 1997 testimony, Dr. Grau identified 
the stressor for post traumatic stress disorder as in- 
service prejudice because the veteran was Puerto Rican.

The veteran has provided no specific details with respect to 
the alleged stressor of "prejudice" during service, and 
military records are devoid of any complaints made by him 
relating to prejudice or harassment due to race.  While these 
allegations of in- service prejudice have been accepted by 
Drs. Grau and Arizmendi, it must be emphasized that there is 
no evidence tending to corroborate incidents of prejudice 
against the veteran in service.  Thus, while the veteran does 
have a diagnosis of post traumatic stress disorder, the 
diagnosis is based on a stressor whose existence is not 
corroborated by credible evidence.  

Although an examiner can render a current diagnosis based on 
his or her examination of the veteran, a medical opinion 
regarding etiology which is specifically reliant upon the 
self-reported history of a veteran can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Where, as here, a medical opinion is made based upon reliance 
on unsupported history furnished by the veteran, that opinion 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).

Further, the Board finds that the August 1995 VA examination 
report by a board of three psychiatrists (supported by 
psychological evaluation) and the April 1999 VA psychiatric 
examination to have more probative value than the opinions of 
the veteran's health care providers.  Owens v. Brown, 7 
Vet.App. 429, 433 (1995).  Specifically, the VA examiners 
reviewed the veteran's entire claims file, including his 
military service records, and private treatment records, but 
failed to confirm the post- traumatic stress disorder 
diagnosis.

The Board finds that while a diagnosis of post traumatic 
stress disorder is of record, the preponderance of the 
evidence is against this claim on the basis that the weight 
of the evidence does not substantiate a diagnosis of post 
traumatic stress disorder, and verification of the alleged 
stressor has not been provided.  Accordingly, service 
connection for post traumatic stress disorder is not 
warranted.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a psychiatric 
disability, other than post traumatic stress disorder, having 
been submitted, the claim is reopened.

The claim of entitlement to service connection for a 
psychiatric disorder, currently diagnosed as dysthymia, is 
well grounded.  To this extent only, the appeal is granted.

Entitlement to service connection for post traumatic stress 
disorder is denied.


REMAND

2.  (Rephrased) Entitlement to service connection for a 
psychiatric disorder, currently diagnosed as dysthymia.

As previously mentioned, the Board has determined that new 
and material evidence sufficient to reopen and review the 
claim for service connection for a psychiatric disability has 
been submitted, and that the new evidence is sufficient to 
well ground the veteran's claim.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

The Board notes that Bernard v. Brown, 4 Vet. App. 384 
(1993), provides that to avoid prejudice to the veteran by 
rendering decisions on the merits of claims which were denied 
on the basis of finality, it must be shown that the veteran 
had sufficient notice of the need to address those issues in 
submissions, arguments, and testimony on appeal.  Therefore, 
this issue will be remanded for further development.

Accordingly, in view of the requirements set forth in 
Bernard, the case is REMANDED for the following development:

VARO should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder with consideration 
of all additional evidence.  The claim 
should be adjudicated on the merits.  If 
VARO continues to deny the appellant's 
claim, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


